Citation Nr: 1241547	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  12-10 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.P.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to January 1946 and from January 1946 to March 1947.  The Veteran died in July 2008.  The Appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center, wherein the RO reopened and denied the claim for service connection for cause of the Veteran's death.  Jurisdiction over the claim remains with the Detroit, Michigan RO.  

The Appellant testified at a video conference hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Notwithstanding the RO's actions with respect to the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection for cause of the Veteran's death.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for cause of the Veteran's death has been received before it can address this matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to service connection for cause of the Veteran's death as encompassing the first two issues listed on the title page.

The issue of service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision of October 2009, the Board denied service connection for cause of the Veteran's death; this decision is final.

2.  The evidence added to the record since the October 2009 Board decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.  


CONCLUSION OF LAW

Subsequent to the final October 2009 Board decision, new and material evidence has been presented to reopen the claim of service connection for cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2012).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Because the Board previously denied the Veteran's claim seeking entitlement to service connection for cause of the Veteran's death in an October 2009 decision, and the Veteran did not initiate an appeal by way of filing a notice of appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b),  7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Analysis 

The Veteran died in July 2008 at the age of 83.  The Appellant contends that the Veteran's death is due to his peripheral vascular disease, which began during his active service.  

The evidence of record at the time of the October 2009 Board decision included service treatment reports, private medical records and the Veteran's certificate of death.  The Certificate of Death establishes that the immediate cause of death was due to or a consequence of dementia with aphasia, apraxia.  The Certificate of Death also noted that tobacco use did not contribute to death.  At the time of his death, the Veteran was service connected for an appendectomy scar.  Service treatment reports reflect that the Veteran had an appendectomy in service with a residual scar noted at separation and did not reflect any findings related to dementia, lower extremity problems or peripheral vascular disease during the Veteran's active service.  

Private medical records from September 2003 to June 2008 reflect that the Veteran was variously treated for and diagnosed with dementia, Alzheimer's dementia, Alzheimer's disease, early vascular dementia, dementia or "dementis" with aphesis and apraxias, mixed dementia probably Alzheimer's and vascular, peripheral vascular disease, and right upper extremity deep vein thrombosis.  In a July 2005 letter, the Veteran's private treating physician, Dr. M.S.L., reported that the Veteran was found to have evidence of lower extremity peripheral occlusive disease, as noted per his earlier letter, and that it was his medical opinion that the development of this lower extremity vascular disease was at least as likely as not related to or aggravated by his military service.  The earlier letter referenced by Dr. M.S.L. does not appear to be associated with the record until 2011 and is cited below.  

The new evidence of record submitted after the October 2009 Board decision includes private medical reports and testimony from the Appellant and her daughter.  An April 2005 private Doppler imaging report revealed evidence of bilateral femoral popliteal and infrapopliteal arterial disease.  In a July 2005 letter, the Veteran's private physician, Dr. M.S.L., reported that the Veteran had evidence of lower extremity peripheral vascular occlusive disease.  A July 2005 letter from the Veteran's counselor reflects that she reported the Veteran had stated to her that he was diagnosed with lower extremity peripheral vascular occlusive disease  and he felt that this began during his military service, but he was never treated for leg pain in service.  The counselor also requested an opinion relating the Veteran's peripheral vascular disease to his military service.  In a July 2011 letter, the Veteran's private physician, Dr. M.S.L., furnished an opinion in which he reported the Veteran had passed away due to complications of advanced dementia and the Veteran's diagnosis had been dementia, Alzheimer's type.  He also noted the Veteran had a history of peripheral vascular disease and that he served many years in the military where it was routine to provide soldiers with free cigarettes and was exposed to second hand smoke.  Dr. M.S.L. reported that, although the Veteran was not formally diagnosed with vascular dementia, it would be impossible to exclude this as a contributing cause to his severe progressive dementia.  He then found that, given the Veteran's history of vascular disease, it was quite likely there was a component of cerebral vascular disease and it could be difficult to exclude or differentiate between vascular dementia and dementia of Alzheimer's type.  Dr. M.S.L. therefore opined that it was his belief that exposures during the Veteran's time serving in the military may have played a role in his eventual development of dementia which ultimately led to his death.  

During a September 2012 video conference hearing, the Appellant testified that the Veteran's peripheral vascular disease is what led to his death and he should have been service-connected for that disability.  She reported that, at the time of the Veteran's death, his doctor said he passed away from vascular disease.  She also testified that Dr. M.S.L. provided a medical opinion that second hand smoke exposure during the Veteran's military led to his peripheral vascular disease.  The Appellant reported that the Veteran never smoked a day in his life and there was no other opportunity that he was exposed to smoke.  She stated that she married the Veteran in 1987, at which time he had peripheral vascular disease and he had told her that it started in service.  The Appellant testified that she had known the Veteran for four years prior to their marriage and that he had peripheral vascular disease since that time and was under a physician's care for such.  Finally, the Appellant reported that the Veteran had told her that he was exposed to a lot of smoke working as a truck driver during his active service.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's cause of death and relates to unestablished facts that are necessary to substantiate his claim for service connection for the cause of the Veteran's death.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes the July 2011 private physician's opinion indicating peripheral vascular disease may have been related to service and contributed to the Veteran's death and the Appellant's sworn testimony which indicates the Veteran had reported exposure to second hand smoke while in service and that he had peripheral vascular disease since that time.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final October 2009 Board decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for the cause of the Veteran's death.  Therefore, the Veteran's claim for service connection for the cause of the Veteran's death is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for service connection for the cause of the Veteran's death is reopened; and the appeal is granted to this extent only.  
REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issue of service connection for the cause of the Veteran's death must be remanded for further development.  

The Appellant contends that the Veteran's death is due to his peripheral vascular disease, which began during his active service.  At the time of his death, the Veteran was service connected for an appendectomy scar.  

As noted above, the Veteran died in July 2008 at the age of 83.  The Certificate of Death establishes that the immediate cause of death was due to or a consequence of dementia with aphasia, apraxia.  The Certificate of Death also noted that tobacco use did not contribute to death.  

Service treatment reports reflect that the Veteran had an appendectomy in service with a residual scar noted at separation and did not reflect any findings related to dementia, lower extremity problems or peripheral vascular disease during the Veteran's active service.  

Private medical records from September 2003 to July 2011 reflect that the Veteran was variously treated for and diagnosed with dementia, Alzheimer's dementia, Alzheimer's disease, early vascular dementia, dementia/dementis with aphesis and apraxias, mixed dementia probably Alzheimer's and vascular, peripheral vascular disease, and right upper extremity deep vein thrombosis.  An April 2005 private Doppler imaging report revealed evidence of bilateral femoral popliteal and infrapopliteal arterial disease.  In a July 2005 letter, the Veteran's private physician, Dr. M.S.L., reported that the Veteran had evidence of lower extremity peripheral vascular occlusive disease.  In a subsequent July 2005 letter, the Veteran's private treating physician, Dr. M.S.L., reported that the Veteran was found to have evidence of lower extremity peripheral occlusive disease, as noted per his earlier letter, and that it was his medical opinion that the development of this lower extremity vascular disease was at least as likely as not related to or aggravated by his military service.  A July 2005 letter from the Veteran's counselor reflects that she reported the Veteran had stated to her that he was diagnosed with lower extremity peripheral vascular occlusive disease and he felt that this began during his military service, but he was never treated for leg pain in service.  The counselor also requested an opinion relating the Veteran's peripheral vascular disease to his military service.  

In a July 2011 letter, the Veteran's private physician, Dr. M.S.L., furnished an opinion in which he reported the Veteran had passed away due to complications of advanced dementia and the Veteran's diagnosis had been dementia, Alzheimer's type.  He also noted the Veteran had a history of peripheral vascular disease and that he served many years in the military where it was routine to provide soldiers with free cigarettes and was exposed to second hand smoke.  Dr. M.S.L. reported that, although the Veteran was not formally diagnosed with vascular dementia, it would be impossible to exclude this as a contributing cause to his severe progressive dementia.  He then found that, given the Veteran's history of vascular disease, it was quite likely there was a component of cerebral vascular disease and it could be difficult to exclude or differentiate between vascular dementia and dementia of Alzheimer's type.  Dr. M.S.L. therefore opined that it was his belief that exposures during the Veteran's time serving in the military may have played a role in his eventual development of dementia which ultimately led to his death.  

During a September 2012 video conference hearing, the Appellant testified that the Veteran's peripheral vascular disease is what led to his death and he should have been service-connected for that disability.  She reported that, at the time of the Veteran's death, his doctor said he passed away from vascular disease.  She also testified that Dr. M.S.L. provided a medical opinion that second hand smoke exposure during the Veteran's military led to his peripheral vascular disease.  The Appellant reported that the Veteran never smoke a day in his life and there was no other opportunity that he was exposed to smoke.  She stated that she married the Veteran in 1987, at which time he had peripheral vascular disease and he had told her that it started in service.  The Appellant testified that she had known the Veteran for four years prior to their marriage and that he had peripheral vascular disease since that time and was under a physician's care for such.  Finally, the Appellant reported that the Veteran had told her that he was exposed to a lot of smoke working as a truck driver during his active service.

In considering the immediate cause of the Veteran's death was due to or a consequence of the Veteran's death was dementia with aphasia, apraxia, the private medical records reflect diagnoses of peripheral vascular disease, early vascular dementia and mixed dementia probably Alzheimer's and vascular, the July 2011 private physician's opinion, and the Appellant's testimony regarding the Veteran's reports and those of his treating physicians, the Board finds that a VA etiology opinion is necessary to determine whether the Veteran's peripheral vascular disease was related to his active service and whether such either caused or contributed substantially or materially to cause death.  38 C.F.R. §§ 3.312, 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Board observes that VA made an inquiry in April 2008 and October 2008 as to whether Social Security Administration (SSA) benefits had been awarded to the Veteran, at which time the results indicated SSA disability benefits had been awarded.  The record does not reflect that any efforts have been made to obtain any SSA records after the April 2008 and October 2008 SSA inquiries.  Such efforts are required pursuant to 38 C.F.R. § 3.159(c)(2) (2012).  See also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, as these SSA records may be relevant to the current claim on appeal, a request should be made to the SSA for any records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board also observes that the Veterans Claims Assistance Act (VCAA) notice issued to the Appellant in August 2011 did not specifically meet the requirements set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Indeed, it informed her that to substantiate the claim, the evidence must show that the Veteran either died while on active duty or that a service-connected condition caused or contributed to his death and she was provided with notice of the evidence and information needed to substantiate a dependency and indemnity compensation (DIC) claim based on a condition not-yet service connected, however, the correspondence did not inform her of the disabilities, if any, for which service connection was in effect at the time of the Veteran's death.  Therefore, on remand, the Appellant should also be sent VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation of the evidence and information required to substantiate the claim for service connection for the cause of the Veteran's death.  The letter should include (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp, 21 Vet. App. 342.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)


1.  The AMC/RO should provide the Appellant with appropriate notice as to the claim of service connection for the cause of the Veteran's death.  Specifically, the notice must include:  (1) a statement of the conditions the Veteran was service-connected for at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp, supra.

2.  The AMC/RO should contact the SSA and request copies of all documents pertaining to the Veteran, including any decisions and any medical records relied upon in making those decisions.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

3.  The AMC/RO should arrange for the claims file to be forwarded to a VA specialist in vascular diseases, to review the claims file.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  (Please note: the diagnoses of early vascular dementia in November 2004 and mixed dementia probably Alzheimer's and vascular in May 2006 as well as the private medical opinions furnished by Dr. M.S.L. in July 2005 and July 2011).  

(a).  The examiner is asked furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that: the Veteran's peripheral vascular disease (i) had its onset during his period of active duty from June 1944 to January 1946 and/or from January 1946 to March 1947; or, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. second hand smoke exposure).  

(b).  If the examiner finds that peripheral vascular disease was at least as likely as not related to the Veteran's active service, s/he is then asked furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that: the Veteran's peripheral vascular disease either caused or contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Please include a discussion of the reasons for any opinion provided and address any relevant evidence, to include the diagnoses of early vascular dementia in November 2004 and mixed dementia probably Alzheimer's and vascular in May 2006 as well as the private medical opinions furnished by Dr. M.S.L. in July 2005 and July 2011.  A discussion of this evidence and relevant medical treatise information, if any, would be very helpful. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).  

5.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Appellant's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Appellant need take no action unless otherwise notified.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


